Exhibit 10.2

 

FIRST AMENDMENT

 

DATED AS OF SEPTEMBER 28, 2009

 

TO THE

 

ISDA MASTER AGREEMENT

 

DATED AS OF SEPTEMBER 22, 2009

 

AMONG

 

SEMPRA ENERGY TRADING LLC,

 

MXENERGY ELECTRIC INC.

 

AND

 

THE SPECIFIED ENTITIES PARTY THERETO

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT dated as of September 28, 2009 (this “First Amendment”) to the
ISDA MASTER AGREEMENT, dated as of September 22, 2009 (as amended, supplemented
or otherwise modified as of the date hereof, the “Electric Master ISDA
Agreement”), among SEMPRA ENERGY TRADING LLC (“Party A”), MXENERGY ELECTRIC INC.
(“Party B”) and the Specified Entities party thereto.

 

W I T N E S S E T H :

 

WHEREAS, Party A and Party B, among others, are parties to that certain ISDA
Master Agreement dated as of September 22, 2009 and to the Schedule dated as of
September 22, 2009 to the Electric Master ISDA Agreement (the “Electric Master
ISDA Schedule”); and

 

WHEREAS, Party A and Party B wish to amend the Electric Master ISDA Schedule on
the terms and conditions provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 


ARTICLE I 
DEFINITIONS AND INTERPRETATION


 


SECTION 1.1  DEFINITIONS AND INTERPRETATION.


 


(A)                                  ALL CAPITALIZED TERMS USED HEREIN WHICH ARE
NOT OTHERWISE SPECIFICALLY DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANING AS
ASCRIBED THERETO IN THE ELECTRIC MASTER ISDA AGREEMENT.


 


(B)                                 UNLESS OTHERWISE EXPRESSLY INDICATED, ALL
REFERENCES CONTAINED HEREIN TO SECTIONS OR OTHER SUBDIVISIONS, SCHEDULES,
ANNEXES OR EXHIBITS REFER TO THE CORRESPONDING SECTIONS AND OTHER SUBDIVISIONS,
SCHEDULES, ANNEXES OR EXHIBITS OF THE ELECTRIC MASTER ISDA AGREEMENT.


 


(C)                                  THE SECTIONS AND THE HEADINGS IN THE
SECTIONS IN THIS FIRST AMENDMENT ARE FOR CONVENIENCE ONLY.  SAID SECTIONS AND
HEADINGS SHALL NOT BE DEEMED TO BE PART OF THIS FIRST AMENDMENT AND IN NO WAY
DEFINE, LIMIT, EXTEND OR DESCRIBE THE SCOPE OR INTENT OF ITS PROVISIONS.

 


ARTICLE II 
AMENDMENTS


 


SECTION 2.1  AMENDMENT TO PART 12(A)(VI)(A).  PART 12(A)(VI)(A) OF THE ELECTRIC
MASTER ISDA SCHEDULE IS HEREBY AMENDED BY DELETING THE SEMICOLON AND INSERTING
IN LIEU THEREOF THE FOLLOWING:


 

“provided that for the fiscal year ended June 30, 2009, Party B will furnish the
financial statements referred to in the foregoing clauses (A)(1) and (A)(2) to
Party A on or before October 13, 2009;”

 

--------------------------------------------------------------------------------


 


SECTION 2.2  AMENDMENTS TO PART 14(A).


 


(A)                                  THE DEFINITION OF “ADJUSTED CONSOLIDATED
TANGIBLE NET WORTH” SET FORTH IN PART 14(A) OF THE ELECTRIC MASTER ISDA SCHEDULE
IS HEREBY AMENDED BY RENUMBERING THE EXISTING CLAUSE (VI) THEREOF AS CLAUSE
(VII) AND INSERTING THE FOLLOWING NEW CLAUSE (VI) IMMEDIATELY FOLLOWING THE WORD
“APPLICATION” IN CLAUSE (V):


 

“, (vi) non-cash charges associated with any deferred tax valuation allowances”

 


(B)                                 THE DEFINITION OF “PERMITTED INDEBTEDNESS”
SET FORTH IN PART 14(A) OF THE ELECTRIC MASTER ISDA SCHEDULE IS HEREBY AMENDED
BY DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (XII) THEREOF,
REPLACING THE PERIOD AT THE END OF CLAUSE (XIII) THEREOF WITH A SEMICOLON AND
INSERTING THE WORD “AND” IMMEDIATELY THEREAFTER, AND INSERTING THE FOLLOWING NEW
CLAUSE (XIV) THEREIN:


 

“(xiv) Indebtedness consisting of Subordinated Intercompany Promissory Notes.”

 


(C)                                  THE FOLLOWING NEW DEFINED TERM IS ADDED TO
PART 14(A), IN PROPER ALPHABETICAL SEQUENCE:


 

““Subordinated Intercompany Promissory Notes” means, collectively, (i) that
certain $6,000,000 Subordinated Promissory Note, dated as of September 22, 2009,
by MX Energy in favor of MX Holdings, (ii) that certain $54,200,800 Subordinated
Promissory Note, dated as of September 22, 2009, by MX Energy in favor of MX
Holdings, and (iii) that certain $13,550,200 Subordinated Promissory Note, dated
as of September 22, 2009, by Party B in favor of MX Holdings.”

 


ARTICLE III 
MISCELLANEOUS


 


SECTION 3.1  ELECTRIC MASTER ISDA AGREEMENT.  EXCEPT AS AMENDED BY THIS FIRST
AMENDMENT, THE ELECTRIC MASTER ISDA AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH ITS TERMS.  THIS FIRST AMENDMENT SHALL BE DEEMED TO BE
PART OF THE ELECTRIC MASTER ISDA AGREEMENT.


 


SECTION 3.2  REFERENCES TO ELECTRIC MASTER ISDA SCHEDULE.  WHENEVER IN ANY
CERTIFICATE, LETTER, NOTICE OR OTHER INSTRUMENT REFERENCE IS MADE TO THE
ELECTRIC MASTER ISDA SCHEDULE, SUCH REFERENCE WITHOUT MORE SHALL INCLUDE
REFERENCE TO THIS FIRST AMENDMENT.


 


SECTION 3.3  LEGAL, VALID AND BINDING OBLIGATION.  EACH PARTY HERETO HEREBY
REPRESENTS AND WARRANTS THAT THIS FIRST AMENDMENT IS A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY AND IS ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE
WITH ITS TERMS.

 

--------------------------------------------------------------------------------


 


SECTION 3.4  CONFIRMATION AND REAFFIRMATION OF ISDA DOCUMENTS.  PARTY B AND EACH
SPECIFIED ENTITY OF PARTY B DOES HEREBY (A) CONSENT AND ACKNOWLEDGE AND AGREE TO
THE TRANSACTIONS DESCRIBED IN THIS FIRST AMENDMENT AND (B) AFTER GIVING EFFECT
TO THIS FIRST AMENDMENT, (I) RATIFY AND CONFIRM EACH ISDA DOCUMENT TO WHICH IT
IS A PARTY AND (II) CONFIRM AND AGREE THAT EACH SUCH ISDA DOCUMENT IS, AND SHALL
CONTINUE TO BE, IN FULL FORCE AND EFFECT; PROVIDED THAT EACH REFERENCE TO THE
ELECTRIC MASTER ISDA SCHEDULE THEREIN AND IN EACH OF THE OTHER ISDA DOCUMENTS
SHALL BE DEEMED TO BE A REFERENCE TO THE ELECTRIC MASTER ISDA SCHEDULE AFTER
GIVING EFFECT TO THIS FIRST AMENDMENT.


 


SECTION 3.5  CONDITION TO EFFECTIVENESS.  THIS FIRST AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE SET FORTH ABOVE UPON RECEIPT BY EACH OF THE PARTIES
HERETO OF COUNTERPARTS OF THIS FIRST AMENDMENT EXECUTED BY EACH OTHER PARTY
HERETO.


 


SECTION 3.6  .NO OTHER AMENDMENTS/WAIVERS.  EXCEPT AS EXPRESSLY AMENDED HEREIN,
THE ELECTRIC MASTER ISDA SCHEDULE AND THE OTHER ISDA DOCUMENTS SHALL BE
UNMODIFIED AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR TERMS.  IN ADDITION, EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS FIRST
AMENDMENT SHALL NOT BE DEEMED A WAIVER OF ANY TERM OR CONDITION OF ANY ISDA
DOCUMENT AND SHALL NOT BE DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH PARTY B
MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH ANY ISDA
DOCUMENT OR ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO THEREIN, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME.


 


SECTION 3.7  COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.  ANY EXECUTED COUNTERPART DELIVERED BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS AN ORIGINAL FOR ALL PURPOSES HEREOF.


 


SECTION 3.8  GOVERNING LAW.  THIS FIRST AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF
LAW DOCTRINE, OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.  THE UNITED NATIONS CONVENTION ON
CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT IN ANY WAY APPLY TO, OR
GOVERN, THIS FIRST AMENDMENT.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

 

 

 

 

By:

/s/ Hugh Gleason

 

 

Name: HUGH J. GLEASON

 

 

Title: VP MARKETING

 

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

Acknowledged and Agreed:

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: VP & CFO

 

 

 

 

 

 

 

MXENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: VP- FINANCE, CFO & ASST. TREASURER

 

 

 

 

 

 

 

MXENERGY (CANADA) LTD.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: VP & TREASURER

 

 

--------------------------------------------------------------------------------


 

ONLINECHOICE, INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

 

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

 

 

 

 

 

MXENERGY GAS CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

--------------------------------------------------------------------------------


 

MXENERGY CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

 

 

 

 

 

INFOMETER.COM INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: CHAITU PARIKH

 

 

Title: CFO

 

 

--------------------------------------------------------------------------------